Title: To James Madison from Joseph Wheaton, 29 May 1812
From: Wheaton, Joseph
To: Madison, James


Excellent Sir
Washington May 29—1812.
So great is my desire to Serve my country in the army now raising—that my feelings on that Subject compell me to address you again to obtain the end I am most anxious for. To effect which I have applied to both the Senators of the State of New York (the State to which I owe my birth). They the Senators inform me if my Name can be placed on the List of appointments, they will vote for me, and Mr. German directed me to inform the Secretary of War of their disposition So to act. Many other Senators have Manifested, & assured me of Similar dispositions. With that Honorable Body I feel confedent of Support—the Secretary of War Notwithstanding his pointed assurance of disposition to place me in the army—expresses a hissitation without the United recommendation of the Members of the House of Representatives of that State—whom Sir have proceeded So far in the recommendation of others, as not to be able consistantly to extend to me. Yet Doctr. Mitchel assures me that if the Secretary of war will place me on the List for one of the Still vacant places it will not Disoblige him—but O’Contraré.
Mr. German informed me that there were two vacant places for Majors, and a third by the resignation of one of the N york apportionment—with this Correct Statement of facts—is there no way in which I may be placed in the army—whereby I may have a better oppertunity to manifest My Zeal for My Country, My attachment to your Person, and to render a people a more useful Service—and evince that a Man having been a Soldier Shall not always be forgotten. In the early Stage of this business it did not occur to me, and believed that the appointments only in part would depend on the recommendation of the Members of the Legislature, and ever Considered the Executive would hold in his own hands the power of extending in Some cases—and while I flatter Myself with this hope—I beg to ask if I have any Claim to Notice.
Believing Sir that My revolutionary Services and Some Sacrifices which that State of things occasioned to me are in your recollection—I will beg leave with the Homage of My Heart faithfully to express Myself Excellent Sir Your most Obedient and very Humble Servant
Joseph Wheaton
